Case 2:20-cv-00280-JRG Document 56-4 Filed 05/12/21 Page 1 of 5 PageID #: 366




                       HAWKINSON
                          EXHIBIT C
Case 2:20-cv-00280-JRG Document 56-4 Filed 05/12/21 Page 2 of 5 PageID #: 367


 Network Working Group                                C. Perkins, Editor
 Request for Comments: 2002                                          IBM
 Category: Standards Track                                  October 1996

                           IP Mobility Support

 Status of this Memo

    This document specifies an Internet standards track protocol for the
    Internet community, and requests discussion and suggestions for
    improvements. Please refer to the current edition of the "Internet
    Official Protocol Standards" (STD 1) for the standardization state
    and status of this protocol. Distribution of this memo is unlimited.

 Abstract

    This document specifies protocol enhancements that allow transparent
    routing of IP datagrams to mobile nodes in the Internet. Each mobile
    node is always identified by its home address, regardless of its
    current point of attachment to the Internet. While situated away
    from its home, a mobile node is also associated with a care-of
    address, which provides information about its current point of
    attachment to the Internet. The protocol provides for registering
    the care-of address with a home agent. The home agent sends
    datagrams destined for the mobile node through a tunnel to the care-
    of address. After arriving at the end of the tunnel, each datagram
    is then delivered to the mobile node.

 Table of Contents

  1. Introduction                                                                 3
      1.1. Protocol Requirements . . . . . . . . . . . . .   .   .   .   .   .    3
      1.2. Goals . . . . . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
      1.3. Assumptions . . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
      1.4. Applicability . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
      1.5. New Architectural Entities . . . . . . . . . .    .   .   .   .   .    5
      1.6. Terminology . . . . . . . . . . . . . . . . . .   .   .   .   .   .    6
      1.7. Protocol Overview . . . . . . . . . . . . . . .   .   .   .   .   .    8
      1.8. Specification Language . . . . . . . . . . . .    .   .   .   .   .   11
      1.9. Message Format and Protocol Extensibility . . .   .   .   .   .   .   12
  2. Agent Discovery                                                             14
      2.1. Agent Advertisement . . . . . . . . . . . . . .   .   .   .   .   .   14
            2.1.1. Mobility Agent Advertisement Extension    .   .   .   .   .   16
            2.1.2. Prefix-Lengths Extension . . . . . . .    .   .   .   .   .   18
            2.1.3. One-byte Padding Extension . . . . . .    .   .   .   .   .   19
      2.2. Agent Solicitation . . . . . . . . . . . . . .    .   .   .   .   .   19
      2.3. Foreign Agent and Home Agent Considerations . .   .   .   .   .   .   19
            2.3.1. Advertised Router Addresses . . . . . .   .   .   .   .   .   20



 Perkins                      Standards Track                            [Page 1]
Case 2:20-cv-00280-JRG Document 56-4 Filed 05/12/21 Page 3 of 5 PageID #: 368



 RFC 2002                    IP Mobility Support                 October 1996


              2.3.2. Sequence Numbers and Rollover Handling .    .   .   .   .   21
        2.4. Mobile Node Considerations . . . . . . . . . . .    .   .   .   .   21
              2.4.1. Registration Required . . . . . . . . . .   .   .   .   .   22
              2.4.2. Move Detection . . . . . . . . . . . . .    .   .   .   .   22
              2.4.3. Returning Home . . . . . . . . . . . . .    .   .   .   .   24
              2.4.4. Sequence Numbers and Rollover Handling .    .   .   .   .   24
  3.   Registration                                                              24
        3.1. Registration Overview . . . . . . . . . . . . . .   .   .   .   .   25
        3.2. Authentication . . . . . . . . . . . . . . . . .    .   .   .   .   26
        3.3. Registration Request . . . . . . . . . . . . . .    .   .   .   .   26
        3.4. Registration Reply . . . . . . . . . . . . . . .    .   .   .   .   29
        3.5. Registration Extensions . . . . . . . . . . . . .   .   .   .   .   32
              3.5.1. Computing Authentication Extension Values   .   .   .   .   32
              3.5.2. Mobile-Home Authentication Extension . .    .   .   .   .   33
              3.5.3. Mobile-Foreign Authentication Extension .   .   .   .   .   33
              3.5.4. Foreign-Home Authentication Extension . .   .   .   .   .   34
        3.6. Mobile Node Considerations . . . . . . . . . . .    .   .   .   .   34
              3.6.1. Sending Registration Requests . . . . . .   .   .   .   .   36
              3.6.2. Receiving Registration Replies . . . . .    .   .   .   .   40
              3.6.3. Registration Retransmission . . . . . . .   .   .   .   .   42
        3.7. Foreign Agent Considerations . . . . . . . . . .    .   .   .   .   43
              3.7.1. Configuration and Registration Tables . .   .   .   .   .   44
              3.7.2. Receiving Registration Requests . . . . .   .   .   .   .   44
              3.7.3. Receiving Registration Replies . . . . .    .   .   .   .   47
        3.8. Home Agent Considerations . . . . . . . . . . . .   .   .   .   .   49
              3.8.1. Configuration and Registration Tables . .   .   .   .   .   49
              3.8.2. Receiving Registration Requests . . . . .   .   .   .   .   49
              3.8.3. Sending Registration Replies . . . . . .    .   .   .   .   53
  4.   Routing Considerations                                                    55
        4.1. Encapsulation Types . . . . . . . . . . . . . . .   .   .   .   .   56
        4.2. Unicast Datagram Routing . . . . . . . . . . . .    .   .   .   .   56
              4.2.1. Mobile Node Considerations . . . . . . .    .   .   .   .   56
              4.2.2. Foreign Agent Considerations . . . . . .    .   .   .   .   57
              4.2.3. Home Agent Considerations . . . . . . . .   .   .   .   .   58
        4.3. Broadcast Datagrams . . . . . . . . . . . . . . .   .   .   .   .   59
        4.4. Multicast Datagram Routing . . . . . . . . . . .    .   .   .   .   60
        4.5. Mobile Routers . . . . . . . . . . . . . . . . .    .   .   .   .   61
        4.6. ARP, Proxy ARP, and Gratuitous ARP . . . . . . .    .   .   .   .   62
  5.   Security Considerations                                                   66
        5.1. Message Authentication Codes . . . . . . . . . .    .   .   .   .   66
        5.2. Areas of Security Concern in this Protocol . . .    .   .   .   .   66
        5.3. Key Management . . . . . . . . . . . . . . . . .    .   .   .   .   67
        5.4. Picking Good Random Numbers . . . . . . . . . . .   .   .   .   .   67
        5.5. Privacy . . . . . . . . . . . . . . . . . . . . .   .   .   .   .   67
        5.6. Replay Protection for Registration Requests . . .   .   .   .   .   68
              5.6.1. Replay Protection using Timestamps . . .    .   .   .   .   68
              5.6.2. Replay Protection using Nonces . . . . .    .   .   .   .   69
  6.   Acknowledgments                                                           71



 Perkins                      Standards Track                            [Page 2]
Case 2:20-cv-00280-JRG Document 56-4 Filed 05/12/21 Page 4 of 5 PageID #: 369



 RFC 2002                     IP Mobility Support              October 1996


  A. Patent Issues                                                        72
      A.1. IBM Patent #5,159,592 . . . . . . . . . . . . . .   . . . .    72
      A.2. IBM Patent #5,148,479 . . . . . . . . . . . . . .   . . . .    72
  B. Link-Layer Considerations                                            73
  C. TCP Considerations                                                   73
      C.1. TCP Timers . . . . . . . . . . . . . . . . . . .    . . . .    73
      C.2. TCP Congestion Management . . . . . . . . . . . .   . . . .    73
  D. Example Scenarios                                                    74
      D.1. Registering with a Foreign Agent Care-of Address    . . . .    74
      D.2. Registering with a Co-Located Care-of Address . .   . . . .    75
      D.3. Deregistration . . . . . . . . . . . . . . . . .    . . . .    76
  E. Applicability of Prefix Lengths Extension                            76
 Editor’s Address                                                         79

 1. Introduction

    IP version 4 assumes that a node’s IP address uniquely identifies the
    node’s point of attachment to the Internet. Therefore, a node must
    be located on the network indicated by its IP address in order to
    receive datagrams destined to it; otherwise, datagrams destined to
    the node would be undeliverable. For a node to change its point of
    attachment without losing its ability to communicate, currently one
    of the two following mechanisms must typically be employed:

       a)   the node must change its IP address whenever it changes its
            point of attachment, or

       b)   host-specific routes must be propagated throughout much of
            the Internet routing fabric.

    Both of these alternatives are often unacceptable. The first makes
    it impossible for a node to maintain transport and higher-layer
    connections when the node changes location. The second has obvious
    and severe scaling problems, especially relevant considering the
    explosive growth in sales of notebook (mobile) computers.

    A new, scalable, mechanism is required for accommodating node
    mobility within the Internet. This document defines such a
    mechanism, which enables nodes to change their point of attachment to
    the Internet without changing their IP address.

 1.1. Protocol Requirements

    A mobile node must be able to communicate with other nodes after
    changing its link-layer point of attachment to the Internet, yet
    without changing its IP address.




 Perkins                       Standards Track                    [Page 3]
Case 2:20-cv-00280-JRG Document 56-4 Filed 05/12/21 Page 5 of 5 PageID #: 370



 RFC 2002                  IP Mobility Support              October 1996


    It does, however, place additional burden on the IPv4 address space
    because it requires a pool of addresses within the foreign network to
    be made available to visiting mobile nodes. It is difficult to
    efficiently maintain pools of addresses for each subnet that may
    permit mobile nodes to visit.

    It is important to understand the distinction between the care-of
    address and the foreign agent functions. The care-of address is
    simply the endpoint of the tunnel. It might indeed be an address of
    a foreign agent (a foreign agent care-of address), but it might
    instead be an address temporarily acquired by the mobile node (a co-
    located care-of address). A foreign agent, on the other hand, is a
    mobility agent that provides services to mobile nodes. See Sections
    3.7 and 4.2.2 for additional details.

    A home agent MUST be able to attract and intercept datagrams that are
    destined to the home address of any of its registered mobile nodes.
    Using the proxy and gratuitous ARP mechanisms described in Section
    4.6, this requirement can be satisfied if the home agent has a
    network interface on the link indicated by the mobile node’s home
    address. Other placements of the home agent relative to the mobile
    node’s home location MAY also be possible using other mechanisms for
    intercepting datagrams destined to the mobile node’s home address.
    Such placements are beyond the scope of this document.

    Similarly, a mobile node and a prospective or current foreign agent
    MUST be able to exchange datagrams without relying on standard IP
    routing mechanisms; that is, those mechanisms which make forwarding
    decisions based upon the network-prefix of the destination address in
    the IP header. This requirement can be satisfied if the foreign
    agent and the visiting mobile node have an interface on the same
    link. In this case, the mobile node and foreign agent simply bypass
    their normal IP routing mechanism when sending datagrams to each
    other, addressing the underlying link-layer packets to their
    respective link-layer addresses. Other placements of the foreign
    agent relative to the mobile node MAY also be possible using other
    mechanisms to exchange datagrams between these nodes, but such
    placements are beyond the scope of this document.

    If a mobile node is using a co-located care-of address (as described
    in (b) above), the mobile node MUST be located on the link identified
    by the network prefix of this care-of address. Otherwise, datagrams
    destined to the care-of address would be undeliverable.

    For example, the figure below illustrates the routing of datagrams to
    and from a mobile node away from home, once the mobile node has
    registered with its home agent. In the figure below, the mobile node
    is using a foreign agent care-of address:



 Perkins                     Standards Track                    [Page 10]
